DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Species IA in the reply filed on 10-19-20 is acknowledged. The traversal is on the ground(s) that “it should be no undue burden on the Examiner to consider all claims in the single application.” This is not found persuasive because there is a search and examination burden for the patentably distinct species as set forth because the species require a different field of search (e.g., employing different search queries); and the prior art applicable to one species would not necessarily be applicable to another. In addition, these species are not obvious variants of each other based on the current record.

The requirement is still deemed proper and is therefore made FINAL. Claims 10-21 are withdrawn from consideration.

As indicated in the Election/Restriction mailed 8-21-20, upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Haruguchi et al. (US20130287383).

Re claim 1, Haruguchi et al. teaches for example in fig. 2-7c, an optical system, comprising: a fixed module (6); a movable module (3), movable relative to the fixed module (para. 0032), the movable module comprising a lens unit (12), and the lens unit comprising: a first lens (L1); a second lens (L2, L3, L4, L5); a first side wall (fig. 7a; rounded portion of side wall), comprising a first surface (fig. 7c; inner side of 14c), wherein the first surface is in direct contact with the second lens (fig. 7c); and a second side wall (fig. 7a; flat portion of side wall), being in direct contact with the first lens (fig. 7b); and a driving assembly (16), a portion of the driving assembly being directly disposed on the lens unit (para. 35), configured to drive the lens unit to move along an optical axis of the first lens (para. 0037); wherein the first side wall further comprises a second surface opposite to the first surface (fig. 7c; outer side of 14c), the 

Re claim 2, Haruguchi et al. further teaches for example in fig. 2-7c, the thickness of the first side wall is greater than the thickness of the second side wall (fig. 4, 6, 7a).

Re claim 3, Haruguchi et al. further teaches for example in fig. 2-7c, the second lens is partially exposed from the second side wall (para. 0047; wherein the examiner interprets the “shape like a letter D” to teach the claimed limitation).

Re claim 4, Haruguchi et al. further teaches for example in fig. 2-7c, the lens unit further comprises an electrical connecting portion and a surface, the electrical connecting portion is disposed on the surface, and the surface faces a light incident end of the optical axis (fig. 5a; para. 0037 and 0044).

Re claim 5, Haruguchi et al. further teaches for example in fig. 2-7c, the electrical connecting portion is disposed on the first side wall (fig. 4; para. 0037).

Re claim 6, Haruguchi et al. further teaches for example in fig. 2-7c, the optical system further comprises an elastic member, and the elastic member includes an electrical contact, wherein the electrical connecting portion is electrically connected to the electrical contact, and a gap is formed between the electrical contact and the lens unit along the optical axis (fig. 3, 4, 5a; para. 0037 and 0044).



Re claim 8, Haruguchi et al. further teaches for example in fig. 2-7c, the elastic member further includes a narrow portion, and the narrow portion is adjacent to the electrical contact (fig. 5a).

Re claim 9, Haruguchi et al. further teaches for example in fig. 2-7c, the optical system further comprises an elastic member disposed on the lens unit, and when viewed along the optical axis, the elastic member partially overlaps the second lens (fig. 4).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH P MARTINEZ whose telephone number is 571-272-2335.  The examiner can normally be reached on Monday-Thursday 8am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Joseph P Martinez/           Primary Examiner, Art Unit 2872                                                                                                                                                                                             	1-28-21